DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
Currently claims 1-6 and 8-21 are pending examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12 recites the limitation "the predetermined atomic fraction of the isotope.”  There is insufficient antecedent basis for this limitation in the claim.
It is noted that claim 11 recites this limitation, thus claim 12 should be dependent on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0053387 of Kutchcoskie et al in view of US 4,054,496 of Arrathoon, and US 2015/0001092 of Preston et al.
As to claims 1-3, Kutchcoskie teaches a method comprising:
delivering a fluid comprising water and the hydrogen isotope to be concentrated to an anode of an electrochemical cell (Kutchcoskie, [0089], [0097] – [100] and Fig. 1) comprising an exchange membrane and also comprising said anode on a first side of the exchange membrane, a cathode on a second side of the exchange membrane, and an electrical circuit connection between the anode and the cathode (Kutchcoskie, [0079] – [0093] and Fig. 2A);
removing a first stream in fluid communication with the cathode, the first stream comprising concentrated hydrogen isotope (Kutchcoskie, [0090]); and 
removing a second stream in fluid communication with the anode, comprising the additional gas delivered to the anode depleted of the hydrogen isotope (Kutchcoskie, [0091] and [0100]).

    PNG
    media_image1.png
    677
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    685
    481
    media_image2.png
    Greyscale

As seen in Fig. 2A, an electrochemical cell comprising an anode, membrane and cathode is formed. A feed stream comprising the isotope to be concentrated, water and hydrogen gas is fed to the anode side of the cell and isotopically concentrated gas is removed from the cathode side of the cell (extract). The raffinate has a decreased concentration of isotopic hydrogen in relation to the feed stream into the anode side of the cell.
Kutchcoskie does not teach the exchange membrane comprising hydrons of the hydrogen isotope.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10), thus forming a hydron exchange membrane comprising hydrons of the hydrogen isotope.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie as per Arrathoon so as to treat the membrane prior to the electrolysis process in forming a hydron exchange membrane so as to eliminate impurities from the produced product.
Kutchcoskie does not teach the additional gas comprises at least one of nitrogen, argon, carbon monoxide or carbon dioxide.
Preston of water electrolysis within an electrochemical cell (Preston, Abstract).
Preston additionally teaches a first gas supply includes at least one other gas component comprising nitrogen, carbon monoxide or carbon dioxide or that the gas supply is pure or substantially pure hydrogen gas (Preston, [0013]) such that one of ordinary skill in the art would consider a substantially pure hydrogen gas stream and one including an additional components are equivalence for the predictable result of the introduction of hydrogen into the cell.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie in view of Arrathoon as per Preston so as to utilize the desired additional gas composition in producing a 
As to claim 4, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 1.
Kutchcoskie teaches the hydrogen isotope can be either tritium or deuterium (Kutchcoskie, [0051] and Fig. 1).
As to claim 5, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 1.
Kutchcoskie additionally teaches delivering water comprising the hydrogen isotope to the exchange membrane as water vapor or water in isotopic equilibrium to the hydrogen gas feed (containing the isotopic hydrogen) to the anode compartment and thus to the membrane (Kutchcoskie, [0069] – [0074], [0089] and Fig. 1).
As an alternative embodiment, Arrathoon teaches prior to the electrolysis process, delivering water comprising the hydrogen isotope to the exchange membrane, to eliminate impurities generated by the electrolysis process (Arrathoon, col 4 line 59 thru col 5 line 10).
As to claim 6, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 1.
Kutchcoskie additionally teaches simultaneously delivering water comprising the hydrogen isotope to the exchange membrane as water vapor or water in isotopic equilibrium to the hydrogen gas feed (containing the isotopic hydrogen) to the anode compartment and thus to the membrane (Kutchcoskie, [0069] – [0074], [0089] and Fig. 1
Kutchcoskie does not teach the prior to the electrolysis contacting the exchange membrane with water comprising the hydrogen isotope.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract).
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10). Thus Arrathoon teaches that prior to the electrolysis process, the exchange membrane is contacted with water comprising the hydrogen isotope in order to eliminate impurities within the product.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie as per Arrathoon so as to treat the membrane with water comprising the hydrogen isotope prior to the electrolysis process to eliminate impurities in the product.
As to claim 8, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 1.
Kutchcoskie additionally teaches recovering or recycling the raffinate (Kutchcoskie, [0091], [0095] and Fig. 3).
As to claim 9, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 1.
Kutchcoskie additionally teaches increasing the extract pressure by electrochemical compression (Kutchcoskie, [0067], [0090] and [0119]).
As to claim 10, Kutchcoskie in view of Arrathoon and Preston teaches to the method of claim 1. 
Kutchcoskie teaches water comprising the hydrogen isotope within the membrane (Kutchcoskie, [0089]).
As to the limitation of the membrane comprises a support material, Arrathoon teaches that the membrane contain a multiplicity of substituents that can react with the hydrogen isotope and exchange with the hydrogen isotope, thus being a hydrogen exchange support material within the membrane in facilitating movement of positive ions through the polymer membrane by means of ion exchange (Arrathoon, col 3 lines 5-18). 
One such membrane is Nafion (Arrathoon, col 3 lines 20-65) which is the same material used in Kutchcoskie (Kutchcoskie, [0104]), thus one of ordinary skill in the art before the effective filing date of the claimed invention would find obvious the hydrogen exchange support material of the membrane as per Kutchcoskie in view of Arrathoon in relation to the structure and function of the membrane in generating the desired hydrogen isotope within the electrochemical cell.
As to claims 11-12, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 10.
Kutchcoskie does not teach the water of the support material comprises a predetermined atomic fraction of the hydrogen isotope such that the atomic fraction effects the purity of the concentrated isotope.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract).
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10), thus forming a hydron exchange membrane support material comprising hydrons of the hydrogen isotope.
Arrathoon further teaches that the feed water purity determines the produced hydrogen isotope purity (Arrathoon, col 1 lines 29-40).
It is further noted that Kutchcoskie teaches the water and the hydrogen isotope are in isotopic equilibrium (Kutchcoskie, [0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the water with a predetermined atomic fraction of hydrogen isotope in order to control the hydrogen isotope purity of the gas produced as per Kutchcoskie in view of Arrathoon.
As to claim 13, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 1.
Kutchcoskie additionally teaches delivering water comprising the hydrogen isotope to the exchange membrane as water vapor or water in isotopic equilibrium to the hydrogen gas feed (containing the isotopic hydrogen) to the anode compartment and thus to the membrane (Kutchcoskie, [0069] – [0074], [0089] and Fig. 1
As an alternative embodiment, Arrathoon teaches prior to the electrolysis process, delivering water comprising the hydrogen isotope to the exchange membrane, to eliminate impurities generated by the electrolysis process (Arrathoon, col 4 line 59 thru col 5 line 10).
As to claims 14 and 15, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 13.
Kutchcoskie teaches the water supply comprises a humidifier (Kutchcoskie, [0098]).
Kutchcoskie additionally teaches directing the water to the anode side (first side) of the membrane, such that a liquid water flow loop can be utilized (Kutchcoskie, [0095] and Fig. 3).
For example, Kutchcoskie teaches a cascade flow arrangement such that DM-1 would include isotopic water being reintroduced into cell M-2.
As to claim 16, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 1.
Kutchcoskie teaches dehumidifying the first stream (cathode output comprising the concentrated hydrogen isotope) (Kutchcoskie, [0102]).
As to claims 17 and 18, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 1.
Kutchcoskie teaches the membrane comprises Nafion which is an ionomer of a fluoropolymer containing sulfonate groups (Kutchcoskie, [0086]).
As to claim 21, Kutchcoskie in view of Arrathoon and Preston teach to the method of claim 1.
Kutchcoskie does not teach the membrane comprises hydrons of the hydrogen isotope at an atomic concentration that is greater than or equal to the concentration of the hydrogen isotope in the fluid.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract).
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10), thus forming a hydron exchange membrane comprising hydrons of the hydrogen isotope.
Arrathoon is teaching replacing all the hydrons with the isotope such that impurities are not formed in the product. As Kutchcoskie discloses a gas feed that is not 100 % hydrogen isotope, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious as per Kutchcoskie in view of Arrathoon to replace all the hydrons of the membrane with the desired isotope in order to not introduce impurities into the product. 
Thus the combination is deeming obvious the atomic concentration of the hydrogen isotope of the hydrons of the membrane is greater than the concentration of the hydrogen isotope in the fluid.

As to claim 19, Kutchcoskie teaches a method comprising:
delivering a fluid comprising the hydrogen isotope to be concentrated and an additional gas other than the hydrogen isotope to an anode of an electrochemical cell (Kutchcoskie, [0089], [0097] – [100] and Fig. 1) comprising an exchange membrane and also comprising said anode on a first side of the exchange membrane, a cathode on a second side of the exchange membrane, and an electrical circuit connection between the anode and the cathode (Kutchcoskie, [0079] – [0093] and Fig. 2A);
removing a first stream in fluid communication with the cathode, the first stream comprising concentrated hydrogen isotope (Kutchcoskie, [0090]); and 
removing a second stream in fluid communication with the anode, comprising a gas delivered to the anode depleted of the hydrogen isotope (Kutchcoskie, [0091] and [0100]).

    PNG
    media_image1.png
    677
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    685
    481
    media_image2.png
    Greyscale

As seen in Fig. 2A, an electrochemical cell comprising an anode, membrane and cathode is formed. A feed stream comprising the isotope to be concentrated and an additional gas (other hydrogen gas and water vapor) is fed to the anode side of the cell and isotopically concentrated gas is removed from the cathode side of the cell (extract). The raffinate has a decreased concentration of isotopic hydrogen in relation to the feed stream into the anode side of the cell.
Kutchcoskie does not teach the exchange membrane comprising hydrons of the hydrogen isotope. Kutchcoskie also does not teach the additional gas is nitrogen or 
directing the first stream to a water vessel and separating the concentrated hydrogen isotope from the an isotopic water in the water vessel;
after the separating, directing the concentrated hydrogen isotope to a compression and drying station to form a final hydrogen isotope outlet stream; and
directing the isotopic water from the water vessel and a separated water stream from the compression and drying station to the second side.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract).
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10), thus forming a hydron exchange membrane comprising hydrons of the hydrogen isotope.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie as per Arrathoon so as to treat the membrane prior to the electrolysis process in forming a hydron exchange membrane so as to eliminate impurities from the produced product.
As modified, Kutchcoskie in view of Arrathoon does not teach the additional gas being nitrogen or 
directing the first stream to a water vessel and separating the concentrated hydrogen isotope from the an isotopic water in the water vessel;
after the separating, directing the concentrated hydrogen isotope to a compression and drying station to form a final hydrogen isotope outlet stream; and
directing the isotopic water from the water vessel and a separated water stream from the compression and drying station to the second side.
Preston of water electrolysis within an electrochemical cell (Preston, Abstract).
Preston additionally teaches a first gas supply includes at least one other gas component comprising nitrogen, carbon monoxide or carbon dioxide or that the gas supply is pure or substantially pure hydrogen gas (Preston, [0013]) such that one of ordinary skill in the art would consider a substantially pure hydrogen gas stream and one including an additional components are equivalence for the predictable result of the introduction of hydrogen into the cell.
Further Preston teaches directing the first stream to a water vessel and separating the concentrated hydrogen isotope from water within the water vessel (Preston, [0012] – [0013]);
after the separating, directing the concentrated hydrogen isotope to a compression and drying station to form a final hydrogen isotope outlet stream (Preston, [0012] – [0013]); and
directing the water from the water vessel and a separated water stream from the compression and drying station to the second side (Preston, [0012] – [0013] and Fig. 1).

    PNG
    media_image3.png
    566
    730
    media_image3.png
    Greyscale

As seen in Preston, a water vessel (32) provides water to cathode side of the cell to hydrate the membrane (22). Hydrogen generated within the system is directed to the water vessel to be separated and compressed.
It is further noted that Kutchcoskie teaches the hydrogen stream is condensed (i.e. dried) to produce a dried gas (Kutchcoskie, [0102]).
Additionally Kutchcoskie teaches that the water introduced within the isotopic hydrogen is in isotopic concentration equilibrium with water such that one of ordinary skill in the art would expect the water supply of Preston in view of Kutchcoskie to contain isotopic water, otherwise contamination or impurities of the system (see Arrathoon) can occur (Kutchcoskie, [0098]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie in view of Arrathoon as per Preston so as to utilize the desired additional gas composition in producing a 
 
As to claim 20, Kutchcoskie teaches a method comprising:
delivering a fluid comprising the hydrogen isotope to be concentrated and an additional gas to an anode of an electrochemical cell (Kutchcoskie, [0089], [0097] – [100] and Fig. 1) comprising an exchange membrane, and also comprising said anode on a first side of the exchange membrane, a cathode on a second side of the exchange membrane, and an electrical circuit connection between the anode and the cathode (Kutchcoskie, [0079] – [0093] and Fig. 2A);
removing a first stream in fluid communication with the cathode, the first stream comprising concentrated hydrogen isotope (Kutchcoskie, [0090]); 
directing the first stream to a drying station to form a final hydrogen isotope outlet stream and a separated water stream (Kutchcoskie, [0102]); 
combining the fluid with water upstream of the anode and humidifying the stream (Kutchcoskie, [0098]); and  15SUB0015US2D
removing a second stream in fluid communication with the anode, comprising the additional gas delivered to the anode depleted of the hydrogen isotope (Kutchcoskie, [0091] and [0100]).

    PNG
    media_image1.png
    677
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    685
    481
    media_image2.png
    Greyscale

As seen in Fig. 2A, an electrochemical cell comprising an anode, membrane and cathode is formed. A feed stream comprising the isotope to be concentrated and an additional gas (other hydrogen gas and water vapor) is fed to the anode side of the cell and isotopically concentrated gas is removed from the cathode side of the cell (extract). The raffinate has a decreased concentration of isotopic hydrogen in relation to the feed stream into the anode side of the cell.
Kutchcoskie does not teach the exchange membrane comprising hydrons of the hydrogen isotope. Kutchcoskie also does not teach the additional gas is nitrogen or that the water separated from the hydrogen stream is utilized to humidify the fluid going into the anode.
Arrathoon teaches to an electrolytic method for the production of heavy water (Arrathoon, Abstract).
Arrathoon additionally teaches utilizing an exchange membrane between an anode and cathode side of an electrochemical cell, the membrane not introducing intrinsic impurities into the generated isotopic gas (Arrathoon, col 1 line 29 thru col 2 line 31). One such way to eliminate generated impurities is to treat the membrane prior to the electrolysis with heavy water to replace any hydrons with the desired hydrogen isotope (Arrathoon, col 4 line 59 thru col 5 line 10), thus forming a hydron exchange membrane comprising hydrons of the hydrogen isotope.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie as per Arrathoon so as to treat the membrane prior to the electrolysis process in forming a hydron exchange membrane so as to eliminate impurities from the produced product.
As modified, Kutchcoskie in view of Arrathoon does not teach the additional gas is nitrogen or that the water separated from the hydrogen stream is utilized to humidify the fluid going into the anode.
Preston of water electrolysis within an electrochemical cell (Preston, Abstract).
Preston additionally teaches a first gas supply includes at least one other gas component comprising nitrogen, carbon monoxide or carbon dioxide or that the gas supply is pure or substantially pure hydrogen gas (Preston, [0013]) such that one of ordinary skill in the art would consider a substantially pure hydrogen gas stream and one including an additional components are equivalence for the predictable result of the introduction of hydrogen into the cell.
Preston additionally teaches utilizing a water source to humidify the membrane such that the hydrogen passes through the water within the water source (Preston, [0012] – [0013] and Fig. 1).
As Kutchcoskie teaches humidifying the anode fluid feed, one such reason is to humidify the membrane (Kutchcoskie, [0098]).
As both Kutchcoskie and Preston teach a water source to humidify the membrane, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Kutchcoskie as per Preston so as to utilize the separated water from condensates as a water source to facilitate humidification of the membrane (and feed to the anode side).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kutchcoskie in view of Arrathoon as per Preston so as to utilize the desired additional gas composition in producing a .

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.
Applicant argues the prior art references do not deem obvious the inclusion of an additional gas (nitrogen, carbon dioxide, carbon monoxide or argon) within the inlet  hydrogen isotope gas stream. 
Applicant specifically argues that one recitation within Preston does not give credence to motivate one of ordinary skill in the art as per a benefit from the modification.
It is noted that in the current rejection Preston states that a pure or substantially pure hydrogen gas stream or a gas stream that includes at least one other component, including nitrogen, carbon monoxide or carbon dioxide, can be used in generating the desired hydrogen gas product when introduced into the electrochemical cell. As such one of ordinary skill in the art would expect a predictable result in the modification of the gas stream of Kutchcoskie as per Preston such that the inlet gas stream comprises an additional component as recited in forming the desired hydrogen isotope product.
It is noted that there is no Official Notice being taken.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/Primary Examiner, Art Unit 1759